DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 2nd June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10,701,070  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Malgorzata kulczycka  on 2nd June 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A method for providing improved personalized security mechanisms for implementing a challenge-and-response login protocol, the method comprising: 
generating, by a client application executing on a client computer, a user request for login page data from a server service executing on a server computer; 
transmitting the user request from the client application to the server service; 
in response to transmitting the user request, receiving, by the client application, the login page data and a public certificate from the server service; 
in response to receiving the login page data and the public certificate, generating a hashed login name by hashing, by the client application, a user login name; 
transmitting the hashed login name to the server service; 
in response to transmitting the hashed login name to the server service, determining, by the client application, whether a user login virtual memory stick (VMS) file is received from the server service, wherein the stick VMS file was registered and encrypted with a protection passphrase by the client computer; 
in response to determining that the user login VMS file is received from the server service, generating a decrypted VMS file by decrypting, by the client application, the user login VMS file using [[a]] the protection passphrase; 
determining, by the client application, whether the decrypted VMS file is valid; and 
in response to determining that the decrypted VMS file is valid, determining, by the client application, that the server service is valid and has not been compromised.  


CLAIM 8:
One or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more hardware processors, cause the one or more hardware processors to provide improved personalized security mechanisms for transferring electronic data, and to perform: 
generating, by a client application executing on a client computer, a user request for login page data from a server service executing on a server computer; 
transmitting the user request from the client application to the server service; 
in response to transmitting the user request, receiving, by the client application, the login page data and a public certificate from the server service; 
in response to receiving the login page data and the public certificate, generating a hashed login name by hashing, by the client application, a user login name; 
transmitting the hashed login name to the server service; 
in response to transmitting the hashed login name to the server service, determining, by the client application, whether a user login virtual memory stick (VMS) file is received from the server service, wherein the stick VMS file was registered and encrypted with a protection passphrase by the client computer; 
in response to determining that the user login VMS file is received from the server service, generating a decrypted VMS file by decrypting, by the client application, the user login VMS file using [[a]] the protection passphrase; 
determining, by the client application, whether the decrypted VMS file is valid; and in response to determining that the decrypted VMS file is valid, determining, by the client application, that the server service is valid and has not been compromised.

CLAIM 15:
A client computer configured to provide improved personalized security mechanisms for transferring electronic data, the client computer comprising: 
one or more hardware processors; 
one or more memory units; and 
one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to perform: 
generating, by a client application executing on a client computer, a user request for login page data from a server service executing on a server computer; 
transmitting the user request from the client application to the server service; 
in response to transmitting the user request, receiving, by the client application, the login page data and a public certificate from the server service; 
in response to receiving the login page data and the public certificate, generating a hashed login name by hashing, by the client application, a user login name; 
transmitting the hashed login name to the server service; 
55505-0014-27-in response to transmitting the hashed login name to the server service, determining, by the client application, whether a user login virtual memory stick (VMS) file is received from the server service, wherein the stick VMS file was registered and encrypted with a protection passphrase by the client computer; 
in response to determining that the user login VMS file is received from the server service, generating a decrypted VMS file by decrypting, by the client application, the user login VMS file using [[a]] the protection passphrase; 
determining, by the client application, whether the decrypted VMS file is valid; and in response to determining that the decrypted VMS file is valid, determining, by the client application, that the server service is valid and has not been compromised.  

Allow Subject Matter


Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 8 & 15 (& associated dependent claims).
The present invention is directed to a method for providing improved personalized security mechanisms for implementing a challenge-and-response login protocol. In view of the closest prior arts such as U.S. Patent 9,515,999 (by Ylonen) and U.S. Patent 8,407,474 (by Pan), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as generating, by a client application executing on a client computer, a user request for login page data from a server service executing on a server computer; transmitting the user request from the client application to the server service; in response to transmitting the user request, receiving, by the client application, the login page data and a public certificate from the server service; in response to receiving the login page data and the public certificate, generating a hashed login name by hashing, by the client application, a user login name; transmitting the hashed login name to the server service; in response to transmitting the hashed login name to the server service, determining, by the client application, whether a user login virtual memory stick (VMS) file is received from the server service, wherein the stick VMS file was registered and encrypted with a protection passphrase by the client computer; in response to determining that the user login VMS file is received from the server service, generating a decrypted VMS file by decrypting, by the client application, the user login VMS file using the protection passphrase; 
determining, by the client application, whether the decrypted VMS file is valid; and in response to determining that the decrypted VMS file is valid, determining, by the client application, that the server service is valid and has not been compromised.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2362 - 2022)